Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Applicant’s Remarks
Applicant’s arguments and remarks, filed on 8/16/2022 (hereinafter Remarks), are acknowledged, and have been fully considered.

Allowable Subject Matter
Claims 1-13 and 15-22 renumbered 1-21 are allowed.

Reason for Allowance
The present invention is directed to a method for assigning placement of computing devices based on computational graph.

Each independent claim identifies the uniquely distinct features, particularly:
receiving context information for a computational environment in which to perform the operations of the computational graph, the context information including data representing a network connecting a plurality of computing devices in the computational environment;
generating a model input comprising at least the context information and the data characterizing the computational graph;
processing the model input using a machine learning model to generate an output defining placement assignments of the operations of the computational graph to the plurality of computing devices, each placement assignment of the placement assignments specifying an assignment of a respective computational operation in the computational graph to be performed by one or more respective computing devices in the computational environment; and
assigning operations of the computational graph to the plurality of computing devices according to the defined placement assignments.
The closest prior art:
Saxena (US 20180137858 A1) discloses a method for controlling and optimizing network connectivity with machine learning (Fig 1-9).
Avicius (US 20160182329 A1) discloses a method for network resource optimization with machine learning (Fig 1-8).
Nguyen (US 20160182329 A1) discloses a system and method for bandwidth optimization.
All the prior art discloses conventional method for assigning placement of computing devices based on computational graph, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643. The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNG LIU/Primary Examiner, Art Unit 2473